DETAILED ACTION
Applicant’s preliminary amendment filed 8/29/2019 has been fully considered. 
Claims 1-11 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 refers to “the device of claim 10”, perhaps “the method of claim 10” was intended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 4 recites “the reset number”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (20190019190).
Regarding claims 1 and 10, Agrawal teaches An electronic device that performs multimodal biometric authentication, the device comprising: / A method of controlling an electronic device that performs multimodal biometric authentication, the method comprising (par.14-15):
a terminal unit that includes multiple sensors which are formed to detect biometric information, and at least one terminal which includes an input unit formed to receive a personal identification number as an input (par.14-15, support different biometrics);
a controller that 
receives the personal identification number and the biometric information sensed from a user, from the terminal unit, and registers/stores the received biometric information, as biometric authentication information corresponding to the personal identification number received together, in an authentication information database, when performing new user registration (par.25-28, 62-65, register biometrics and PIN, and mappings), and 
that selects only pieces of biometric authentication information corresponding to the personal identification number that is input, from among pieces of biometric authentication information stored in the authentication information database, and forms a comparison group for the user authentication, if the user's personal identification number and biometric information are input from the terminal unit, when performing user authentication; and a security module that compares the comparison group and the biometric information that is input from the terminal unit and thus performs the user authentication (par.34-36, authenticate used based on input, and indicated fingers for PIN).
Regarding claim 2, Agrawal teaches wherein the controller detects the number of pieces of biometric authentication information that correspond to the personal identification number which is input from the terminal unit, in the authentication information database, and, in a case where the detected number is a preset number or greater, receives any other personal identification number, as an input, from the user, when performing the new user registration (par.28-29).
Regarding claim 3, Agrawal teaches wherein the controller identifies types of pieces of biometric authentication information that correspond to the personal identification number input from the terminal 
Regarding claim 4, Agrawal teaches wherein the reset number is decided according to the time taken for comparing the user's biometric information that is input from the terminal unit, and any one of the pieces of biometric authentication information included in the comparison group, and a maximum allowance time that is preset for high-speed user authentication (par.27-29, 85-86).
Regarding claim 5, Agrawal teaches wherein the controller decides the order of authentication according to user's selection, and registers pieces of biometric information that are input from the terminal unit, as first biometric authentication information and second biometric authentication information, when performing the new user registration, and controls an operation of the electronic device according to a result of the user authentication that sequentially compares the biometric information that is input from the terminal unit with the first biometric authentication information and the second biometric authentication information, when performing the user authentication, and wherein the security module decides whether or not the remaining part of the user authentication is performed, based on the result of the user authentication in accordance with the first biometric authentication information (par.43-48, 55-58).
Regarding claim 6, Agrawal teaches wherein the controller further receives user's personal information together with the personal identification number and the biometric information sensed from the user from the terminal unit, when performing the new user registration, and detects the user's personal information, applies a discounted rate to an amount of payment according to the detected user's personal information, and makes a payment of the discounted amount, based on the user's personal identification number and biometric information that are input from the terminal unit, when performing the user authentication for payment (par.14-15, 20-21, 44-48).
Regarding claim 7, Agrawal teaches wherein the controller issues to the user an authentication registration card that includes registered biometric authentication information and a personal identification 
Regarding claim 8, Agrawal teaches wherein the authentication registration card is an electronic card that includes the biometric authentication information that is encrypted into the personal identification number (par.19-25).
Regarding claim 9, Agrawal teaches wherein the controller detects whether or not preregistered biometric authentication information having the same personal identification number is present, and, in a case where the preregistered biometric authentication information having the same personal identification number is present as a result of the detection, groups pieces of biometric information received from the terminal unit, as pieces of biometric authentication information that belong to the same group as the preregistered pieces of biometric authentication information, and stores the resulting pieces of biometric information, if the person identification number and the biometric information sensed from the user are received from the terminal unit, when performing the new user registration (par.24-28, 56-62).
Regarding claim 11, Agrawal teaches wherein the first terminal and the second terminal are one terminal of the same type (par.40-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419